Citation Nr: 0905985	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  


REPRESENTATION

Appellant represented by:	Mark House, Attorney at Law.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The veteran had active service from June 1945 to December 
1946.  The appellant is the veteran's surviving spouse.  This 
case comes before the Board of Veterans' Appeals on appeal 
from a July 2007 determination by the Regional Office 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  This 
is a contested claim.  In June 2008 the case was remanded to 
the ROIC for further development.  In September 2008, a 
travel Board hearing was held at the RO in Phoenix, Arizona, 
the closest RO to where the appellant resides; a transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died on May [redacted], 2005.  Later in May 2005 the 
veteran's stepdaughter, [redacted] filed a claim 
for the veteran's NSLI proceeds by  submitting  to VA an 
April 2005 designation of beneficiary of government life 
insurance (VA Form 29-336), which appears to show that the 
veteran, by signing the form, designated the stepdaughter as 
the beneficiary of the insurance.  At about the same time, 
the appellant also filed a claim for the insurance proceeds. 

In the June 2007 decision the ROIC indicated that it did not 
have a basis for finding that the signature on the April 2005 
Form 29-336 was not the veteran's or for determining that the 
veteran did not have the mental capacity to change the 
beneficiary to the stepdaughter.  Accordingly, the ROIC found 
that the stepdaughter needed to be recognized as the 
appropriate beneficiary of the life insurance proceeds.

The appellant subsequently appealed and the case was 
eventually sent to the Board.  Subsequent to the appellant's 
September 2008 Board hearing, she submitted an October 2008 
probate mediation memorandum of understanding (MOU) from the 
Superior Court of Maricopa County, Arizona.  The MOU 
indicates that the stepdaughter, [redacted], has agreed to 
"waive any interest in the veteran's VA life insurance 
policy in favor of the appellant and will execute any 
documents necessary to effectuate such waiver within 5 days 
of receipt of such documents."  

The MOU does indicate the stepdaughter's intent to waive any 
rights she might have to the proceeds of the veteran's life 
insurance proceeds in favor of the appellant.  It does not 
represent an actual waiver of those rights, however, but 
rather an agreement to do so.  Consequently, the Board finds 
that Remand of this claim is necessary in order that the 
stepdaughter may complete the waiver process.  On Remand the 
ROIC should obtain from the stepdaughter an appropriate 
signed statement waiving any rights to the veteran's life 
insurance proceeds in favor of the appellant.  The ROIC may 
want to consult with Regional Counsel regarding the 
appropriate language for this statement. 

The Board notes that although the October 2008 MOU appears to 
be valid, the signature from [redacted] appears 
to be a shortened version of the one she employed on earlier 
documents of record.  Accordingly, on Remand the RO should 
first confirm that she is a party to the MOU.  The Board also 
notes that in remanding this claim, no finding is being made 
as to whether the April 2005 designation of Ms. [redacted] as 
beneficiary of the proceeds of the veteran's life insurance 
policy was actually valid.  Such a finding should not be 
necessary given the express intent of the MOU.  
Accordingly, the case is REMANDED for the following action:

1.  The ROIC should contact [redacted]
[redacted] to confirm that she is a party 
to the October 2008 Memorandum of 
Understanding (MOU) from the Superior 
Court of Maricopa County.  If the ROIC is 
unable to obtain this confirmation from 
Ms. [redacted], it should obtain 
appropriate confirmation from the Superior 
Court of Maricopa County.   

2.  Assuming it is confirmed that Ms. 
[redacted] is a party to the MOU, the RO 
should obtain an appropriate signed 
statement from her waiving any claim to 
the proceeds of the veteran's National 
Service Life Insurance (NSLI) Policy in 
favor of the appellant.  

3.  The RO should then readjudicate the 
claim.  If the claim is not resolved in 
the appellant's favor, the RO should issue 
an appropriate supplemental statement of 
the case (with copies provided to both the 
appellant and to Ms. [redacted]) and 
provide the appellant and [redacted] the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.     

The appellant and Ms. [redacted] have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




